Citation Nr: 0818299	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-03 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for pulmonary sarcoidosis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for lumbar strain with intermittent radiculopathy 
of the left lower extremity.

3.  Entitlement to an initial disability rating in excess of 
10 percent for glaucoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from November 1980 to 
January 1994.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 decision of the RO that, in 
part, granted service connection for pulmonary sarcoidosis 
and for lumbar strain with intermittent radiculopathy of the 
left lower extremity.  Each disability initially was assigned 
a 10 percent disability rating, effective March 28, 2000.  
The veteran timely appealed for higher initial disability 
evaluations.

These matters also come to the Board on appeal from an 
October 2005 decision of the RO that, in part, granted 
service connection for glaucoma evaluated as 10 percent 
disabling effective June 17, 2005.  The veteran timely 
appealed.  

In January 2007, and again in June 2007, the veteran 
requested a waiver of the recovery of an overpayment of VA 
benefits.  In March 2007, the veteran raised the issues of 
service connection for chronic obstructive pulmonary disease 
and for pulmonary hypertension-each claimed as secondary to 
pulmonary sarcoidosis.  
In October 2007, the veteran raised the issue of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  As each of these issues has not been 
adjudicated, they are referred to the RO for appropriate 
action.  

The issues of initial disability ratings in excess of 10 
percent for lumbar strain with intermittent radiculopathy of 
the left lower extremity, and for glaucoma are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  For the period from March 28, 2000, to April 11, 2005, 
pulmonary function testing revealed diffusion capacity of the 
lung for carbon monoxide (DLCO) as 65 percent of predicted, 
forced vital capacity (FVC) of 75 percent of predicted, and 
forced expiratory volume in one second (FEV-1) of 72 percent 
predicted; inhalers have not been used, and cor pulmonale or 
pulmonary hypertension have not been demonstrated.

2.  For the period from April 12, 2005, readings from 
pulmonary function testing   for FEV-1, FEV-1/FVC, and DLCO 
(SB) have been higher than 56 to 70 percent of predicted 
values; cor pulmonale or pulmonary hypertension has not been 
demonstrated.

3.  For the period from April 12, 2005, the veteran's 
pulmonary sarcoidosis has not required systemic high dose 
(therapeutic) corticosteroids for control, and has not been 
manifested by cardiac involvement, or by progressive 
pulmonary disease demonstrated by fever, night sweats, or 
weight loss.  


CONCLUSIONS OF LAW

1.  For the period from March 28, 2000, to April 11, 2005, 
the criteria for an initial disability rating of 30 percent 
for pulmonary sarcoidosis have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic 
Code 6600 (2007).

2.  For the period from April 12, 2005, the criteria for an 
increased disability rating for pulmonary sarcoidosis have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.97, Diagnostic Codes 6600, 6846 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through November 2002, June 2005 and March 2006 letters, the 
RO notified the veteran of elements of service connection, 
the evidence needed to establish each element, and evidence 
of increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the March 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the veteran has appealed for a higher initial 
disability rating assigned following the grant of service 
connection.  Hence, the Board has characterized the issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim 
for an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are not applicable to the 
present claim.

Defects as to the timeliness of the statutory and regulatory 
notice also are rendered moot, in this case, because the 
veteran's claim decided on appeal has been fully developed 
and re-adjudicated by an agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claim decided on appeal, reports of which are of record.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, 12 Vet. App. at 126.

The RO has evaluated the service-connected pulmonary 
sarcoidosis under 38 C.F.R. § 4.97, Diagnostic Codes 6846-
6600, as initially 10 percent disabling.  While a hyphenated 
diagnostic code generally reflects rating by analogy (see 
38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both 
diagnostic codes, alternatively.

Under Diagnostic Code 6846, a 30 percent evaluation is 
warranted for sarcoidosis in cases of pulmonary involvement 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids; a 60 percent 
evaluation is warranted in cases of pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control.  A 100 percent evaluation is warranted in cases 
with cor pulmonale; cardiac involvement with congestive heart 
failure; or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.

Diagnostic Code 6846 provides that, in the alternative, the 
veteran's disability may be evaluated under Diagnostic Code 
6600, pertaining to bronchitis.  Under that diagnostic code, 
a 10 percent rating is warranted for chronic bronchitis if 
the following findings are demonstrated: a forced expiratory 
volume in one second (FEV-1) of 71 to 80 percent predicted, 
or; a force expiratory volume in one second to forced vital 
capacity ratio (FEV-1/forced ventilatory capacity (FVC)) of 
71 to 80 percent, or; a diffusion capacity of carbon 
monoxide, single breath (DLCO (SB)) of 66 to 80 percent 
predicted.

A 30 percent rating is warranted for chronic bronchitis if 
the following findings are demonstrated: an FEV-1 of 56 to 70 
percent predicted, or; a FEV-1/FVC of 56 to 70 percent, or; a 
DLCO (SB) of 56 to 65 percent predicted. 

A 60 percent rating is warranted for chronic bronchitis if 
the following findings are demonstrated: an FEV-1 of 40 to 55 
percent predicted, or; a FEV-1/ FVC of 40 to 55 percent, or; 
a DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

The maximum 100 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of less than 40 percent 
of predicted value, or; a FEV-1/FVC of less than 40 percent, 
or; a DLCO (SB) of less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600.

For the Period from March 28, 2000, through April 11, 2005

The Board notes that the results of pulmonary function 
testing, when recorded after optimum therapy, meet the 
requirements for an initial 30 disability rating under 
Diagnostic Code 6600 for the period from March 28, 2000, 
through April 11, 2005.  Although readings of FEV-1 and FEV-
1/FVC range from 71 to 80 percent of predicted value, the 
DLCO readings range from 56 to 65 percent of predicted value.  
Such DLCO readings justify an initial 30 percent disability 
rating under 38 C.F.R. § 4.97, Diagnostic Code 6600.

The Board notes that none of the results of pulmonary 
function testing during the applicable period meets the 
requirements for a disability rating in excess of 30 percent 
under Diagnostic Code 6600.  While there is no report of the 
veteran's exercise capacity, examiners have noted that 
pulmonary function testing revealed mild obstructive and mild 
restrictive ventilatory defects, and mildly reduced diffusion 
capacity.  These findings do not approximate the criteria for 
an initial disability rating in excess of 30 percent under 
Diagnostic Code 6600.

For his part, the veteran has not reported any of the 
specific symptoms or need for medications listed in the 
criteria for higher evaluations for sarcoidosis under 
38 C.F.R. § 4.97, Diagnostic Code 6846.  The evidence has not 
revealed the use of systemic high dose (therapeutic) 
corticosteroids for control, cardiac involvement, or 
progressive pulmonary disease demonstrated by fever, night 
sweats, and weight loss during the applicable period.  Hence, 
the criteria for an initial disability rating in excess of 30 
percent under Diagnostic Code 6846 have not been more nearly 
approximated.

There is no diagnosis of pulmonary hypertension (shown by 
Echo or cardiac catheterization) during the applicable 
period; and the evidence reveals that the veteran has not 
been on oxygen therapy, or that he experienced any acute 
respiratory failure or hospitalization for a respiratory 
problem.

Records dated in September 2000 reveal that a VA examiner 
explicitly indicated that it was not possible to separate the 
symptoms and effects of the service-connected pulmonary 
sarcoidosis from the veteran's diagnosed chronic obstructive 
pulmonary disease.  Hence, the Board has given the veteran 
the benefit of the doubt and attributed all manifestations 
recorded on pulmonary function testing to his service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998); 38 C.F.R. § 3.102.



For the Period from April 12, 2005

The evidence reflects that the veteran's pulmonary 
sarcoidosis does not warrant a higher disability rating under 
any applicable diagnostic code. 
 
Here, service connection has been awarded for the veteran's 
obstructive sleep apnea under Diagnostic Code 6847, effective 
April 12, 2005.

In accordance with special provisions regarding evaluation of 
respiratory conditions under Diagnostic Codes 6000-6817 and 
6822-6847, a single rating is to be assigned under the 
diagnostic code which reflects the predominant disability, 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96(a) (2007).

Effective April 12, 2005, the RO assigned a 50 percent 
disability rating for the service-connected obstructive sleep 
apnea with pulmonary sarcoidosis under Diagnostic Code 6847.  

Records reflect that, in April 2005, a VA examiner noted that 
the veteran did not have sarcoidosis at the time, but rather 
had chronic bronchitis manifested by a chronic cough and 
coughing up phlegm.  Nor had the veteran been using any 
inhalers at the time.

Moreover, none of the results of pulmonary function testing 
during the applicable period, when recorded after optimum 
therapy, would meet the requirements for a disability rating 
in excess of 30 percent under Diagnostic Code 6600.
  
In March 2007, the veteran's private physician reported that 
the veteran had been using several kinds of corticosteroids 
to control his respiratory symptoms when sleeping.  During an 
April 2007 VA examination, the veteran reported taking 
steroids for two years.  Persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids warrant no more than a 30 percent disability 
rating under Diagnostic Code 6846.  The evidence does not 
reflect that the veteran's respiratory disability required 
systemic high dose (therapeutic) corticosteroids for control.  
These findings do not approximate the criteria for an 
increased disability rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6846.

Additionally, the Board finds that there is no showing that 
the veteran's pulmonary sarcoidosis has resulted in so 
exceptional or unusual a disability picture, so as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the veteran's pulmonary 
sarcoidosis has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any lost time from work due to pulmonary sarcoidosis, or 
other economic impact from the disability.  There is no 
evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, for the period from April 12, 2005, the weight of the 
evidence is against the grant of an increased disability 
rating for pulmonary sarcoidosis.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2007).  Accordingly, staged ratings 
are applicable.



	(CONTINUED ON NEXT PAGE)





ORDER

An initial disability evaluation of 30 percent for the 
veteran's pulmonary sarcoidosis, for the period from March 
28, 2000, through April 11, 2005, is granted.

An increased rating for pulmonary sarcoidosis, for the period 
from April 12, 2005, is denied.


REMAND

In evaluating the veteran's requests for a higher initial 
evaluation, the Board considers the medical evidence of 
record.

Moreover, adjudication of claims for a higher initial 
disability evaluation should include specific consideration 
of whether "staged rating" (assignment of different ratings 
for distinct periods of time based on the facts found), 
pursuant to Fenderson, 12 Vet. App. at 126, is appropriate.

Lumbar Strain with Intermittent Radiculopathy of the Left 
Lower Extremity 

Service connection has been granted for lumbar strain with 
intermittent radiculopathy of the left lower extremity.

In December 2006, the veteran was afforded a VA examination 
to evaluate the severity of his back disability.  The report 
of that examination described the veteran's limitation of 
motion, pain, and functional impairment; found no significant 
neurological deficits; found no postural abnormalities or 
fixed deformity (ankylosis); and reported that there were no 
episodes of incapacitation during the past twelve months.  
Since then, the veteran has described a greater level of 
disability.

In October 2007, the veteran claimed unemployability, due in 
part to his service-connected back disability.  The RO 
scheduled the veteran for another examination of his spine in 
November 2007, but records reflect that the veteran failed to 
report.

In a December 2007 supplemental statement of the case (SSOC), 
the RO informed the veteran that if he was willing to report, 
he should notify the RO and an examination would be 
rescheduled.

In January 2008, the veteran notified the RO that he would 
report for an examination; and that he did report for the 
November 2007 examination, but the examiner had not reported 
that day.

Records of an examination by the veteran's private doctor, 
received in February 2008, reveal an antalgic gait; mild, 
moderate, and severe limitation of motion; and various 
neurological deficits associated with the veteran's spine.

Under these circumstances, the veteran is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Thus, VA cannot rate the service-connected lumbar strain with 
intermittent radiculopathy of the left lower extremity at 
this time without further medical clarification.  Hence, the 
veteran is entitled to a new VA examination.  See, e.g., 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Glaucoma 

The veteran contends that his service-connected glaucoma is 
more severe than currently rated, and warrants a higher 
initial disability rating.  The record also indicates that 
the veteran's glaucoma is bilateral.

The veteran has recently been afforded a VA compensation 
examination for the purpose of evaluating his glaucoma.  The 
examiner listed the best corrected and uncorrected visual 
acuities for each eye, and ordered visual field testing to 
assess whether any visual field loss was present.  The 
results of any visual field testing have not been associated 
with the claims file.  Thus, all of the information needed to 
evaluate the veteran's glaucoma is not of record.  

VA regulations provide that "if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2007); see 38 C.F.R. 
§ 19.9 (2007).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a 'thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated him for lumbar 
strain with intermittent radiculopathy of 
the left lower extremity, since February 
2008; and for glaucoma, since December 
2007.  After securing the necessary 
release(s), obtain these records.

2.  Afford the veteran a VA neurological 
examination and a VA orthopedic 
examination, for evaluation of the 
service-connected lumbar strain with 
intermittent radiculopathy of the left 
lower extremity.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to the 
examiner(s), and the report of the 
examination(s) should note review of the 
file. 

The examiner should identify all current 
neurological symptoms associated with the 
veteran's lumbar spine disability.  The 
examiner should specify the nerves 
involved, note whether there is 
associated atrophy, or weakness, and 
express an opinion as to the severity of 
the disability for each nerve involved.

The examiner should specifically report 
the ranges of motion of the thoracolumbar 
spine, or whether any segment of the 
spine is ankylosed.  

If ankylosed, the examiner should report 
whether the spine is held in flexion or 
extension with any of the following: 
difficulty walking because of a limited 
line of vision, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation, or neurologic symptoms due 
to nerve stretching.

The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine disability.  If pain on motion is 
present, the examiner should indicate at 
which point pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss due to pain and/or 
any other symptoms noted during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

The examiner should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician); 
specifically, whether, over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

The examiner should also render specific 
findings as to whether there is listing 
of the whole spine to one side, and 
whether the Goldthwaite's sign is 
positive; and whether there is any 
abnormal spine contour (such as 
scoliosis, reverse lordosis, or abnormal 
kyphosis).

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

3.  If the visual field testing that was 
ordered in or about November 2007 was 
completed, obtain those reports.  
Otherwise, afford the veteran a VA 
ophthalmologic examination to determine 
the veteran's impairment of field vision, 
and corrected and uncorrected visual 
acuity.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the 
examiner(s), and the report of the 
examination(s) should note review of the 
file. 

The examiner should specifically report 
whether the veteran has visual field 
loss, either the temporal or nasal half, 
bilateral or unilateral, or concentric 
contraction of the visual field, either 
bilateral or unilateral; and at any of 
the following degrees:  to 5 degrees; to 
15 degrees but not to 5 degrees; to 30 
degrees but not to 15 degrees; to 45 
degrees but not 30 degrees; or to 60 
degrees but not 45 degrees.

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

4.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a dated copy of 
any notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claims on appeal.  Document consideration 
of all applicable criteria for evaluating 
the veteran's lumbar strain with 
intermittent radiculopathy of the left 
lower extremity and glaucoma, as well as 
whether "staged rating" pursuant to 
Fenderson is warranted.  If the benefits 
sought on appeal remain denied, issue an 
SSOC before the claims file is returned 
to the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


